internal_revenue_service number release date index number -------------------------------- ---------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-133109-06 date date --------------------------- -------------------------------- ------- ------------------------- ------------------------- -------------------------- -------------------------------- ----------------------------- ------- -------------------- --------------------------------------------- ----------------------------------------- --------------------------------------- ------------------------ legend trustee trust year settlor son son daughter wife year trust company corporation bank bank bank dear ------------------------------ this responds to a letter dated date submitted on your behalf in which rulings are requested on the estate gift and generation-skipping_transfer_tax consequences of the proposed modification to trust and the anticipated exercise of a limited testamentary_power_of_appointment provided under trust facts the facts and representations submitted are summarized as follows in year settlor established trust an irrevocable_trust for the benefit of his wife and descendants son son and daughter are the children of settlor and wife settlor and wife are plr-133109-06 currently deceased and son son and daughter are over the age of trust was created before date according to the provisions of paragraphs b c and d of article of trust upon the death of wife in year the trust corpus was divided into three shares one for each child of settlor and wife according to paragraph d of article the trustee of trust may distribute to each child from his or her respective separate share so much of the net_income as the trustee deems wise and prudent in the trustee’s absolute discretion for each child over the age of the trustee may distribute from his or her respective share so much of the principal and accumulated income of trust as such child shall from time to time request in writing paragraph d of article further provides that upon the death of a child of settlor and wife the trustee shall distribute the entire remaining principal and accumulated income of the child’s separate share of trust to or for the benefit of such of the descendants of the child as such child shall direct in his or her will son son and daughter anticipate exercising their respective limited testamentary power to appoint the principal and income of their respective trust as provided in trust the rules governing the appointment of successor trustees are provided in article of trust paragraph b provides that if after the death of settlor any trustee shall for any reason fail or cease to act as trustee the power to appoint a successor trustee may be exercised by the following persons in the following order by a majority of trustees of trust company if trust company shall cease to exist and no business_enterprise shall acquire the property comprising the trust estate of trust company by the board_of directors of corporation the board or any successor organization which shall acquire substantially_all of the assets and business of corporation and in the event of the nonexistence of all of the foregoing by a majority in interest in the income beneficiaries who shall be under no disability trust company has ceased to exist and the board currently has the power to appoint successor trustees in a meeting of the board after the death of wife the board resolved to appoint successor trustees of the trusts established under trust as follows if the current trustee or any successor trustee appointed hereunder ceases to act as trustee of any trust the board appoints as trustee of such trust such qualified bank or trust company as the beneficiary of such trust may appoint by signed written instrument delivered to the board no later than thirty days after such cessation to act if such beneficiary does not make an appointment the board appoints as trustee of such trust the first of the following that is then in existence is then a qualified bank or trust company and is then willing to act as trustee of such trust a bank b bank and c bank plr-133109-06 the board’s resolution defines qualified bank or trust company as a bank or trust company that is qualified to accept trusts that is not related or subordinate to any beneficiary of a_trust within the meaning of sec_672 of the code that has engaged in the trust business for at least ten years immediately prior to its appointment as trustee by the board and that has assets under management of at least one billion dollars the board further resolved that a bank or trust company ceases to act as trustee of a_trust upon the first to occur of its resignation its removal as trustee by thirty days written notice signed by the beneficiary of the trust and delivered to it and to the board and its cessation to exist or to be qualified to accept trusts the board’s resolution is only effective upon the receipt of a favorable ruling issued by the service confirming that the implementation of the resolution will not cause any trust to be subject_to the generation-skipping_transfer gst tax and will not cause any trust to be taxed in the estate of the beneficiary of that trust you request the following rulings a beneficiary’s power to appoint and remove a qualified bank or trust company as successor trustee of his or her respective trust will not be considered the creation of a general_power_of_appointment under sec_2041 or sec_2514 and the exercise of this power will not cause the assets of a beneficiary’s trust to be includible in his or her estate nor will the exercise of the power be considered a transfer for federal gift_tax purposes the exercise of a beneficiary’s testamentary special_power_of_appointment will not be considered an exercise of the beneficiary’s lifetime general_power_of_appointment the implementation and operation of the board’s resolution will not cause trust or the beneficiaries’ trusts created thereunder to lose their exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations and will not subject distributions from any of the trusts to the gst tax law and analysis ruling sec_1 and sec_2041 of the internal_revenue_code of provides that the value of the gross_estate shall include the value of all property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will or by certain lifetime disposition the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof a general_power_of_appointment is defined by sec_2041 as a power exercisable in favor of the decedent his estate his creditors or the creditors of his estate plr-133109-06 sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_20_2041-1 provides that a decedent may have two powers under the same instrument one of which is a general_power_of_appointment and the other of which is not for example a beneficiary may have a power to withdraw trust corpus during his life and a testamentary power to appoint the corpus among his descendants the testamentary power is not a general_power_of_appointment sec_20_2041-2 provides that if a general_power_of_appointment created on or before date is exercised only as to a portion of the property subject_to the power sec_2041 is applicable only to the value of that portion sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests plr-133109-06 therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_25_2514-1 provides that a beneficiary may have two powers under the same instrument one of which is a general_power_of_appointment and the other of which is not for example a beneficiary may have a general power to withdraw a limited portion of trust corpus during his life and a further power exercisable during his lifetime to appoint the corpus among his children the latter power is not a general_power_of_appointment sec_25_2514-2 provides that if a general_power_of_appointment created on or before date is exercised only as to a portion of the property subject_to the power the exercise is considered to be a transfer only as to the value of that portion revrul_95_58 1995_2_cb_191 holds that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25 c the decedent made a completed_gift when he created the trust and transferred assets to it sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in regard to the first ruling requested upon the resignation of the current trustee a bank or trust company that is appointed as successor trustee will have the sole discretionary authority to make distributions of income from each trust after the resignation of the current trustee son son and daughter will have an unqualified power to remove a trustee and to appoint a successor trustee the board’s resolution however restricts any appointment of a successor trustee to a qualified bank or trust company which is defined therein as a bank or trust company that is qualified to accept trusts that is not related or subordinate to any beneficiary of a_trust within the meaning of sec_672 of the code that has engaged in the trust business for at least ten years immediately prior to its appointment as trustee by the board and that has assets under management of at plr-133109-06 least one billion dollars the removal and appointment powers given to son son and daughter are not the equivalent of the power referred to in the examples in sec_20_2041-1 and sec_25_2514-1 where an individual may remove a trustee and appoint himself instead the proposed power given to son son and daughter is the equivalent of the power referenced in revrul_95_58 where a replacement trustee may not be a_related_or_subordinate_party within the meaning of sec_672 accordingly based on the facts submitted and the representations made we conclude that the board’s resolution will not cause son son or daughter to have a general_power_of_appointment under sec_2041 or sec_2514 thus the exercise of this power will not cause the assets of a beneficiary’s trust to be includible in his or her estate nor will the exercise of the power be considered a transfer for federal gift_tax purposes in regard to the second ruling requested we note that son son and daughter anticipate exercising their respective limited testamentary powers of appointment to appoint property of his or her respective trust to his or her descendants son son and daughter also have an inter_vivos general power to appoint as much principal and accumulated income from his or her respective trust as he or she requests in writing to the trustee as provided in sec_20_2041-1 and sec_25_2514-1 the same trust instrument as in this case may give a beneficiary two separate powers one of which is a general_power_of_appointment and one of which is not the exercise of a limited testamentary_power_of_appointment is not considered as an exercise of a lifetime general_power_of_appointment even though both powers are over the same trust assets if son son or daughter exercise only his or her respective limited testamentary_power_of_appointment and not his or her general_power_of_appointment the assets from each trust will not be included in his or her gross_estate under sec_2041 if son son or daughter exercises his or her lifetime general_power_of_appointment the exercise will be considered to be a transfer under sec_2514 to the extent of the value of property with respect to which the general_power_of_appointment is exercised ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-133109-06 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date the change in the process for appointing and removing successor trustees as set forth in the board’s resolution is similar to the change described in sec_26_2601-1 example the board’s resolution will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests in the trusts prior to the board’s resolution and the board’s resolution will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that the implementation and operation of the board’s resolution will not cause trust to plr-133109-06 lose its status under of the tax_reform_act_of_1986 as a_trust exempt from the application of the gst tax under chapter of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries
